DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The foreign priority information section of the ADS and the amendment to the specification filed 7/18/2018 each recite German Patent Application No. 102016000429.1. However, the certified copy of the foreign priority document received from WIPO on 7/18/2018, as well as the bibliographic data on the first page of WO 2017/157499 A2, each recite German Patent Application No. 102016000429.0. Clarification for the record is required. If the priority claim should be DE 102016000429.0, then the ADS and specification should be amended accordingly.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/18/2018, 10/17/2018, and 1/18/2016 are being considered by the examiner.
The information disclosure statement filed 7/18/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Foreign patent GB 356224 A has not been considered because a legible copy was not provided by applicant.
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings were received on 7/18/2018. These drawings are acceptable.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-12 are objected to because of the following informalities:
Regarding claim 1, the claim appears to lack a transitional phrase, as only the word “with” is recited in line 2. For examination purposes, it was assumed that the claim is inclusive or open ended similar to “comprising”. See MPEP § 2111.03.
The phrase “of the silencer” in line 3 and the word “additionally” in line 13 should be deleted. Additionally, “a gas” in line 14 should say “fluid”.
Claim 1 recites the limitations “the inside” in line 4, “the radial direction” in lines 4-5, and “the radial height” in line 13. There is insufficient antecedent basis for these limitations in the claim since none were previously recited.
Regarding claim 2, “(23)” in line 2 should be deleted and “in which” in line 1 should say “wherein”.
Claim 2 recites the limitation “gas” (line 6). There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, the comma (,) after “front wall” (line 3) should be replaced with “and” while “the at least one radial wall” (lines 6-7) should say “the one or more radial walls”.
Claim 3 recites the limitations “different filling materials and/or linings” (line 6) and “adjacent annular space compartments” (lines 7-8). There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitations “the radius” (lines 4 and 5), “circumferential direction” (line 7), and “projectile flight direction” (line 7). There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 4, “in which” in lines 2 and 6 should say “wherein”, “is a cylindrical metal” in line 8 should say “are each a cylindrical metal”, and the word “the” before the word “most” in line 9 should be deleted.
Regarding claim 5, “in which” in lines 2 and 3 should say “wherein”, the word “being” at the end of line 8 should say “are”, and the word “being” at the end of line 14 should be deleted.
Claim 5 recites the limitations “at least one exchange opening” (lines 4 and 5), “the area” (line 6), “exchange openings” (line 8), “exchange openings” (line 11), and “axially adjacent exchange openings” (lines 12-13). There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 6, “in which” in lines 1, 8, and 10 should say “wherein”, a comma (,) and the word “wherein” should be inserted before “the central section” in line 5, 
Claim 6 recites the limitations “projectile passage opening” (lines 3, 5, 9, and 15), “at least a second exchange opening” (lines 10-11), and “the at least one exchange opening” (lines 10-11 and 12). There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 7, “in which” in line 2 should say “wherein” and “in such a way that” in line 11 should say “such that”.
Claim 7 recites the limitations “the inside” (line 3), “a projectile passage opening” (lines 4-5), “an additional exchange opening” (line 5), “the axial height” (line 6), “the axial position” (line 8), “the second exchange opening” (line 11), “the outside” (line 12), and “the additional exchange opening or third exchange opening (lines 13-14). There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 8, “in which” in line 2 should say “wherein” and the phrase “according to” in line 9 should say “with”.
Claim 8 recites the limitations “the sound-absorbing element and/or the at least one reflection element” (lines 2-3, 6-7, and 7-8) and “a transition fit or press-fit” (line 9). There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 9, “in which a channel end chamber being” in line 2 should say “wherein a channel end chamber is”, a comma (,) and “wherein” should replace the word “in” after “the inner tube” in line 3, a comma (,) should be inserted after “the inner tube” in line 7, “in such a way that” in line 12 should say “such that”, and the examiner believes “the at least one exchange opening” (line 14) should say “the exit opening”.
Claim 9 recites the limitations “the radial height” (line 10) and “the outside” (line 13). There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 10, “in which” in line 2 should say “wherein”. Also, claim 10 recites the limitation “a passage direction” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, “in which” in lines 2, 7, and 12 should say “wherein” and “of the silencer” in line 4 should be deleted.
Claim 11 recites the limitations “an inside” (line 5) and “the entire axial length extension” (line 8). There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 12, the “S” in the word “Silencer” in line 1 should be lower case and the phrase “in which” in line 2 should say “wherein”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-12 are replete with phrases including “or the like”, “such as”, “for example”, “optionally”, “and/or”, “preferably”, and “in particular”, which render the claims indefinite because it is unclear whether or not the limitation(s) following these phrases are part of the claimed invention or because the claims include elements not actually disclosed, thereby rendering the scope of the claims unascertainable. See MPEP § 2173.05(d).
Regarding claim 2, the word “designed” in line 2 is unclear as claimed. What are the metes and bounds of the annular space required to meet the claimed design? Clarification is required. For examination purposes, it was assumed that applicant intended to claim that the annular space is “configured”.
Further regarding claim 2, it is unclear what applicant intends to claim by “muzzle gas flowing in through the at least one exchange opening can leave the annular space at the at least one venting opening, without having to leave the annular space” (lines 3-5). How can the muzzle gas leave the annular space without leaving the annular space? Clarification is required.
Regarding claim 3, it is unclear what applicant intended to claim by “in which the annular space extends substantially barrier free substantially over an entire length of the silencer” (lines 1-3). What is and is not considered “substantially barrier free”? What is and is not considered “substantially over an entire length”? How can the annular space extend over the entire length of the silencer if the silencer includes front and rear end walls that define the front and rear of the annular space? For examination purposes, it was assumed that applicant intended to claim wherein the annular space extends barrier free over an entire length of the inner tube.
Regarding claim 4, the phrase “the cylindrical inner tube” in lines 4 and 5-6 lacks antecedent basis because it was not previously claimed that the inner tube was cylindrical. As such, it is unclear whether “the cylindrical inner tube” refers to another inner tube or the previously claimed inner tube.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “at most 10 mm”, and the claim also recites “between 1 mm and 3mm” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 5, the word “designed” in lines 7 and 15 is unclear as claimed. What are the metes and bounds of the exchange openings required to meet the claimed design? Clarification is required.
Further regarding claim 5, it is unclear what dimensions are and are not considered to satisfy the limitation “equally dimensioned” in line 15. Clarification is required.
Claim 6 recites the limitations “first sound reflection element” (lines 3 and 8-9), “a sound impact plate” (line 4), “a second sound reflection element” (lines 14-15), and “a second sound impact plate” (line 17). There is insufficient antecedent basis for these limitation in the claim. It is unclear whether the first and second sound reflection elements are the same or different than the previously claimed at least one sound-reflecting or sound-absorbing element and whether the sound impact plate and the second sound impact plate are the same or different than the previously claimed sound impact wall. Clarification is required.

Further regarding claim 6, the metes and bounds of the limitations “funnel-formed” in line 6 and “funnel-shaped” in line 19 are unclear as claimed. What makes the central section “funnel-formed” or “funnel-shaped”? What is and what is not considered “funnel-formed” or “funnel-shaped”? Clarification is required.
Further regarding claim 6, the limitation “identical” in lines 11 and 13 is a relative term that renders the claim indefinite since it is unclear what would and would not be considered “identical”. What one person considers “identical” may be different than another.
Still further regarding claim 6, the limitation “substantially equally designed” in line 21 is unclear as claimed. What makes the first and second sound reflection element equally designed and what does not? Clarification is required. 
Claim 7 recites the limitations “at least one sound reflection element” (line 2), “a sound impact plate” (lines 2-3), and “the sound reflection element” (lines 6-7). There is insufficient antecedent basis for these limitation in the claim. It is unclear whether the at least one sound reflection element and the sound reflection element are the same or different than the previously claimed at least one sound-reflecting or sound-absorbing element and whether the sound impact plate is the same or different than the previously claimed sound impact wall. Clarification is required.
Further regarding claim 7, the limitation “arranged in the inner tube on the axial height of the sound reflection element which extends axially flight upwards and flight downwards in excess of the sound reflection element” (lines 6-8) is unclear as claimed. What does “flight upwards and flight downwards mean? Also, how can the sound reflection element extend in excess of the sound reflection element? Clarification is required. 

Regarding claim 8, it is unclear what qualities are required for the recess or bore to be considered “suitable” as recited in line 5, it is unclear what the metes and bounds are of the phrase “in a support basis” as recited in line 6, and the word “firmly” in line 8 is a relative term that renders the claim indefinite since it is unclear from the claims and specification what specifically would and would not constitute being “firmly inserted”, as claimed.
Claim 9 recites the limitations “at least one additional… third sound reflection element” (lines 3-4), “a sound impact plate” (line 4), and “three, four, five, or more sound reflection elements” (line 6). There is insufficient antecedent basis for these limitation in the claim. It is unclear whether the at least one additional… third sound reflection element and the three, four, five, or more sound reflection elements are the same or different than the previously claimed at least one sound-reflecting and/or sound-absorbing element and it is unclear whether the sound impact plate is the same or different than the previously claimed sound impact wall. Clarification is required.
Further regarding claim 9, the limitation “of the same design” in lines 6-7 is unclear as claimed. What design components must be the same in order for the limitation to be met?
Further regarding claim 9, the limitation “said sound reflection elements are… arranged to each other in an equal axial distance” (lines 7-8) is unclear as claimed. The phrase “arranged to each other” doesn’t make sense. Additionally, it is impossible for the sound reflection elements to 
Further regarding claim 9, the limitation “a bypass opening adjacent to the projectile passage opening substantially on the radial height of the inner tube” (lines 9-11) is unclear as claimed. How can the bypass opening be “substantially” on the radial height of the inner tube? Either it is or it is not. Clarification is required.
Regarding claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “more than two… venting openings”, and the claim also recites “more than… three venting opening” and “four or more venting openings”, which are the narrower statements of the range/limitation. Claim 10 also recites the broad recitation “smaller than one-fifth”, followed by “smaller than… one-sixth” and “smaller than… one-seventh”, which are narrower statements of the range/limitation. Claim 10 also recites the broad recitation “more than 10%”, followed by “more than… 20%” and “more than… 30%”, which are narrower statements of the range/limitation. Claim 10 also recites the broad recitation “less than 90%”, followed by “less than… 80%” and “between 40% and 80%”, which are narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 10, it is unclear what is and is not considered an “arc-shaped long hole form” (lines 4-5), what is and is not considered “long hole-shaped” (line 5), and what is and is not considered a “continuous long hole extension” (line 6). What are equivalents of these forms and shapes? Clarification is required. 

Further regarding claim 10, the limitation “wherein a collective arc line of the at least one venting openings lies on a circuit” (lines 6-7) is unclear as claimed. What is the collective arc line and what is meant by “the circuit”? Clarification is required.
Still further regarding claim 10, it is unclear what is realized by a rigid material as recited in line 15. By extension, the word “rigid” appears to be a relative term since it is unclear what would and what would not be considered a rigid material.
Regarding claim 11, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “larger than 1”, and the claim also recites “larger than 2” and “larger than… 3”, which are the narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Further regarding claim 11, the limitation “a ratio between a closed wall surface of the inner tube and a passage cross-section surface of the at least one exchange opening in the front end wall is larger than 1” (lines 12-13) is unclear as claimed. The at least one exchange opening was previously recited to be within the inner tube. Also, what is the passage and how can it have 
Still further regarding claim 11, it is unclear what is meant by the phrase “an entire muzzle gas” as recited in line 3. How is “an entire muzzle gas” quantified? It is the examiner’s belief that applicant should delete “an entire” to overcome the issue.
Regarding claim 12, the metes and bounds of the limitations “foam-like” in line 3 and “thermally resistant” in line 4 are unclear as claimed. The limitations “foam-like” and “thermally resistant” are relative terms since it has not been defined what would and would not be considered foam-like and what would and would not be considered thermally resistant, thus rendering the claim indefinite.
In light of the exhaustive number of issues, outlined above, the claims were examined only as their scope was best understood by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliver (US 8196701), herein referenced ‘Oliver’.
Regarding claim 1, Oliver discloses a silencer (700) for a firearm (2), comprising:

an inner tube (central chamber shell; Fig. 3E) arranged within the interior (Fig. 3E);
a projectile channel (740) extending in and radially defined by the inner tube (Fig. 3E);
at least one sound-reflecting or sound-absorbing element (760) supported by the inner tube (Fig. 3E);
an annular space (742) formed between the inner tube and the outer tube (Fig. 3E);
at least one gas exchange opening (744) formed in the inner tube for exchanging muzzle gas between the projectile channel and the annular space (col. 7 lines 35-41);
a rear end wall (726) facing the firearm (Fig. 3E);
a front end wall (726) facing away from the firearm (Fig. 3E);
a projectile entry opening (central chamber inlet; col. 8 lines 9-12) formed in the rear end wall (Fig. 3E); 
a projectile exit opening (central chamber outlet; col. 7 line 67 – col. 8 line 3) formed in the front end wall (Fig. 3E); and
at least one venting opening (746) formed in the front end wall (Fig. 3E);
wherein the at least one gas exchange opening and the at least one venting opening are in fluid communication via the annular space (col. 7 lines 35-41).
Regarding claim 2, Oliver discloses wherein the muzzle gas flows into the annular space through the at least one gas exchange opening and leaves the annular space through the at least one venting opening (col. 7 lines 35-41); or 
wherein the muzzle gas flows into the annular space exclusively through the projectile channel and the at least one gas exchange opening.
Regarding claim 3, Oliver discloses wherein the annular space extends barrier free over an entire length of the inner tube between the rear end wall and the front end wall; or 
wherein one or more radial walls (762-766) are arranged in the annular space to divide the annular space into a plurality of compartments (Fig. 3E) containing different filling materials 
Regarding claim 4, Oliver discloses wherein the annular space is concentric with and completely encircles the inner tube (Fig. 3E); or
wherein a radial distance between the outer tube and the inner tube is smaller than a half of a radius of the inner tube, and wherein the radial distance between the outer tube and the inner tube in a circumferential direction or in a projectile flight direction is constant; or 
wherein the outer tube and the inner tube are each cylindrical metal tubes with a wall thickness between 1 mm and 3 mm.
Regarding claim 5, Oliver discloses wherein the projectile channel is divided into a plurality of channel compartments (Fig. 3E; to the left and right of baffle 760); or 
wherein the inner tube defines a channel expansion chamber in fluid communication with the projectile entry opening, wherein the at least one gas exchange opening comprises a plurality of gas exchange openings each of which is axially and circumferentially spaced from one another in the channel expansion chamber and has a honeycomb-shaped cross-section.
Regarding claim 6, Oliver discloses wherein the channel expansion chamber is margined in an axial projectile flight direction by a first sound-reflecting element of the at least one sound-reflecting or sound-absorbing element, the first sound-reflecting element comprising: 
a first sound impact plate in the form of a first sheet with a first projectile passage opening formed therein; or 
a central section forming the first projectile passage opening, wherein the central section is a funnel that tapers to the first projectile passage opening in a tapering direction opposite to the axial projectile flight direction; or 
wherein a channel intermediate chamber (Fig. 3E; chamber to the left of baffle 760) is margined by the first sound-reflecting element (Fig. 3E; channel intermediate chamber is bound 
wherein the channel intermediate chamber is margined by a second sound-reflecting element of the at least one sound-reflecting or sound-absorbing element, the second-sound reflecting element comprising:
a second sound impact plate in the form of a second sheet with a second projectile passage opening formed therein; or 
a second central section forming the second projectile passage opening, wherein the second central section is a funnel that tapers to the second projectile passage opening in the tapering direction opposite to the axial projectile flight direction.
Regarding claim 7, Oliver discloses wherein the at least one sound-reflecting or sound-absorbing element extends within and is supported by the inner tube (Fig. 3E; col. 7 lines 50-53), wherein the at least one sound-reflecting or sound-absorbing element comprises a projectile passage opening (Fig. 3E; baffle 760 is shown to have a projectile passage opening that substantially aligns with central channel 710); or  
wherein a second gas exchange opening that is at least twice as large as the at least one gas exchange opening is arranged in the inner tube adjacent to the at least one sound-reflecting or sound-absorbing element, wherein the at least one sound-reflecting or sound-absorbing element: 
is attached to the inner tube via a transition fit or a press-fit; or 
extends towards the second gas exchange opening such that the muzzle gas passing the at least one sound-reflecting or sound-absorbing element is deflected radially to into the annular space.
Regarding claim 10, Oliver discloses wherein the at least one venting opening comprises more than two venting openings formed into the front end wall each comprising an arc-shaped hole; or 

wherein the hole width of the at least one venting opening is smaller than one-fifth of an outer diameter of the outer tube, wherein the at least one venting opening forms more than 10% of the front end wall, and wherein the front end wall is a rigid material.
Regarding claim 11, Oliver discloses wherein the inner tube directly connects to the rear end wall such that all of the muzzle gas entering the hollow interior reaches the projectile channel via the projectile entry opening; or 
wherein the inner tube is attached in a fluid-tight connection to the front end wall such that the muzzle gas reaches the annular space exclusively via the at least one gas exchange opening; or 
wherein the inner tube extends along an entire axial length of the hollow interior towards the projectile exit opening (Fig. 3E); or 
wherein the inner tube is attached in a fluid-tight connection to the front end wall such that the muzzle gas in the annular space and the projectile channel can exclusively flow back and forth via the at least one gas exchange opening.
Regarding claim 12, Oliver discloses wherein a sound-absorbing filler material (720) is contained within the annular space (col. 8 lines 47-51), wherein the sound-absorbing filler material is a porous material, a braid, fleece, knitting, knitted fabric, woven fabric, a metal, or a thermally resistant material (col. 4 line 39 – col. 5 line 13).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oliver (US 8196701) as applied to claim 7 above, and further in view of Wirth et al. (US 8739922), herein referenced ‘Wirth’.
Regarding claim 8, Oliver does not expressly teach wherein the at least one sound-reflecting or sound-absorbing element is removably attached to the inner tube via a pin inserted into a recess in the inner tube.
Wirth teaches a suppressor (10) comprising an outer shell (18), an inner shell (22) within the outer shell, and a plurality of baffles (21) removably attached within the inner shell (Figs. 6-8; abstract), wherein a pin (24) extends radially from the baffles and into a recess (26) of the inner shell (col. 1 lines 53-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one sound-reflecting or sound-absorbing element of .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oliver (US 8196701) as applied to claim 1 above, and further in view of Moore et al. (US 8490535), herein referenced ‘Moore’.
Regarding claim 9, Oliver discloses wherein a channel end chamber is axially margined by the front end wall and radially margined by the inner tube (Fig. 3E), wherein any number of baffles in any configuration can be utilized (col. 7 lines 55-59), and wherein the at least one sound-reflecting or sound-absorbing element at least partially deflects the muzzle gas radially into the annular space via the at least one venting opening (col. 7 lines 51-53), but does not expressly teach wherein the at least one sound-reflecting or sound-absorbing element comprises three or more sound-reflecting elements attached to the inner tube in the channel end chamber, each of the three or more sound-reflecting elements being substantially equally axially spaced from each other and comprising a bypass opening radially adjacent to a projectile passage opening extending therethrough, or wherein the bypass opening of each of the three or more sound-reflecting elements being combined with respective exit openings in the inner tube such that the muzzle gas is at least partially deflected by each of the three or more sound-reflecting elements radially through each of the bypass openings and into the annular space via the respective exit openings.
Moore teaches a sound suppressor (14) comprising a tube (126) attached to which are more than three baffles (132) substantially equally axially spaced from each other (Figs. 2-3), each of the baffles comprising a bypass opening (136) radially adjacent to a projectile passage opening (134) extending therethrough (Figs. 2-3), wherein the bypass openings alternate between 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suppressor of Oliver such that, instead of a single baffle that deflects the muzzle gas into the annular space through an opening in the inner tube, the suppressor has a plurality of baffles each with a bypass opening as taught by Moore in order to define a path for the muzzle gases to flow that causes turbulent mixing and disruption of the muzzle gases (Moore; col. 4 lines 6-14).
Conclusion
Claims 1-12 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641


								/STEPHEN JOHNSON/                                                                                                         Primary Examiner, Art Unit 3641